DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 15 of U.S. Patent No. 9,575,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 1 are included in the limitations of claims 9 and 15 of U.S. Patent No. 9,575,834 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the computer program product, comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a processor to cause the processor, as recited in claim 15 of U.S. Patent No. 9,575,834 B2, to perform the method as recited in claim 9 of U.S. Patent No. 9,575,834 B2. This combination is merely a generic computer program product comprising a memory and processor to perform the steps as recited in claim 9 of U.S. Patent No. 9,575,834 B2, because this combination does no more than perform the same known processes and yield same predictable results as disclosed in claim 9 of U.S. Patent No. 9,575,834 B2. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of generic computer components that do no more than perform the same known processes and yield same predictable results as disclosed in claim 9 of U.S. Patent No. 9,575,834 B2. Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being obvious over claim 9 in view of claim 15 of U.S. Patent No. 9,575,834 B2.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,575,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 10 of U.S. Patent No. 9,575,834 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 10 of U.S. Patent No. 9,575,834 B2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,575,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 3 are similarly recited in claim 11 of U.S. Patent No. 9,575,834 B2. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being anticipated by claim 11 of U.S. Patent No. 9,575,834 B2.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,575,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 4 are similarly recited in claim 12 of U.S. Patent No. 9,575,834 B2. Therefore, the limitations of .

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,575,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 5 are similarly recited in claim 13 of U.S. Patent No. 9,575,834 B2. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being anticipated by claim 13 of U.S. Patent No. 9,575,834 B2.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,575,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 6 are similarly recited in claim 14 of U.S. Patent No. 9,575,834 B2. Therefore, the limitations of claim 6 are rejected under nonstatutory double patenting as being anticipated by claim 14 of U.S. Patent No. 9,575,834 B2.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 1 of U.S. Patent No. 9,575,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 7 are included in the limitations of claims 9 and 1 of U.S. Patent No. 9,575,834 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the system, comprising: a hardware processor and logic integrated with and/or executable by the hardware processor to cause the processor, as recited in claim 1 of U.S. Patent No. 9,575,834 B2, to perform the method as recited in claim 9 of U.S. Patent No. 9,575,834 B2. This combination is merely a generic system comprising a processor and logic to KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of generic computer components that do no more than perform the same known processes and yield same predictable results as disclosed in claim 9 of U.S. Patent No. 9,575,834 B2. Therefore, the limitations of claim 7 are rejected under nonstatutory double patenting as being obvious over claim 9 in view of claim 1 of U.S. Patent No. 9,575,834 B2.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,575,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 8 are similarly recited in claim 10 of U.S. Patent No. 9,575,834 B2. Therefore, the limitations of claim 8 are rejected under nonstatutory double patenting as being anticipated by claim 10 of U.S. Patent No. 9,575,834 B2.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,575,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 9 are similarly recited in claim 11 of U.S. Patent No. 9,575,834 B2. Therefore, the limitations of claim 9 are rejected under nonstatutory double patenting as being anticipated by claim 11 of U.S. Patent No. 9,575,834 B2.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,575,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 10 are similarly recited in claim 12 of U.S. Patent No. 9,575,834 B2. Therefore, the limitations of claim 10 are rejected under nonstatutory double patenting as being anticipated by claim 12 of U.S. Patent No. 9,575,834 B2.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,575,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 11 are similarly recited in claim 13 of U.S. Patent No. 9,575,834 B2. Therefore, the limitations of claim 11 are rejected under nonstatutory double patenting as being anticipated by claim 13 of U.S. Patent No. 9,575,834 B2.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,575,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 12 are similarly recited in claim 14 of U.S. Patent No. 9,575,834 B2. Therefore, the limitations of claim 12 are rejected under nonstatutory double patenting as being anticipated by claim 14 of U.S. Patent No. 9,575,834 B2.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,575,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 13 are similarly recited in claim 15 of U.S. Patent No. 9,575,834 B2. Specifically, the claimed .

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 18 and 19 of U.S. Patent No. 10,585,747 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claims 17, 18 and 19 of U.S. Patent No. 10,585,747 B2. Specifically, the claimed “computer program product” as recited in claim 1, including its features, are repeated in claims 17, 18 and 19 of U.S. Patent No. 10,585,747 B2. Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being anticipated by claims 17, 18 and 19 of U.S. Patent No. 10,585,747 B2.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,585,747 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 20 of U.S. Patent No. 10,585,747 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 20 of U.S. Patent No. 10,585,747 B2.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,585,747 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 7 are similarly recited in claims 1 and 2 of U.S. Patent No. 10,585,747 B2. Specifically, the claimed “system” as recited in claim 7, including its features, are repeated in claims 1 and 2 of U.S. Patent No. 10,585,747 B2. Therefore, the limitations of claim 7 are rejected under .

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,585,747 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 8 are similarly recited in claim 5 of U.S. Patent No. 10,585,747 B2. Therefore, the limitations of claim 8 are rejected under nonstatutory double patenting as being anticipated by claim 5 of U.S. Patent No. 10,585,747 B2.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,585,747 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 9 are similarly recited in claim 7 of U.S. Patent No. 10,585,747 B2. Therefore, the limitations of claim 9 are rejected under nonstatutory double patenting as being anticipated by claim 7 of U.S. Patent No. 10,585,747 B2.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,585,747 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 11 are similarly recited in claim 8 of U.S. Patent No. 10,585,747 B2. Therefore, the limitations of claim 11 are rejected under nonstatutory double patenting as being anticipated by claim 8 of U.S. Patent No. 10,585,747 B2.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,585,747 B2. Although the claims at issue are the limitations of claim 12 are similarly recited in claim 9 of U.S. Patent No. 10,585,747 B2. Therefore, the limitations of claim 12 are rejected under nonstatutory double patenting as being anticipated by claim 9 of U.S. Patent No. 10,585,747 B2.

Allowable Subject Matter
Claims 1-13 would be allowed if Applicant overcomes the nonstatutory double patenting rejection as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Limberg (U.S. Patent Application Publication No. 2007/0140369 A1) discloses: A computer program product, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions readable by a processor, executable by the processor, or readable and executable by the processor to cause the processor to:
receive, by the processor, data comprising a plurality of data elements, each data element comprising one byte (The Examiner finds the byte segment length as disclosed in Limberg would be obvious to use any segment length, including one byte in length.);
create, by the processor, a binary sequence comprising a plurality of bonus bits using a first binary sequence generator . . . ;
pass, by the processor, each data element along with its corresponding parity bit to an input of a data path 
(Paragraphs [0043], [0044], [0059], and [0123]: 
A program source 1 of a principal transport stream is connected to supply the successive 187-byte data packets in that transport stream for being written into a first-in/first-out buffer memory 2 for temporary storage therein. A data randomizer 3 is connected for receiving data packets read from the FIFO buffer memory 2 and randomizing the bits in those data 
FIG. 21 shows modified FIG. 1 DTV transmitter apparatus in which a data randomizer 81 replaces the data randomizer 8. The data randomizer 81 exclusive-ORs the bits of each data packet read from the FIFO memory 7 with the bits of the PRBS for the final one of the pair of data segments that will contain the data packet after it is encoded to increase redundancy and reduce code rate. The data randomizer 8 exclusive-ORs the bits of each data packet read from the FIFO memory 7 with the bits of the PRBS for the initial one of the pair of data segments in the non-interleaved data field.
The Examiner interprets “the bits of the PRBS” as the claim limitation “a bonus bit”.  Furthermore, the data randomizer 81 exclusive-ORs (i.e., providing parity calculation to) the bits of each data packet read from the FIFO memory 7 with the bits of the PRBS teaches the 
However, Limberg does not disclose: wherein the first binary sequence generator comprises one or more linear feedback shift registers (LFSRs);
a total length of the binary sequence being equal to or greater than a maximum burst size of the data.
Cudak et al. (U.S. Patent No. 5,862,452) teaches: wherein the first binary sequence generator comprises one or more linear feedback shift registers (LFSRs) (The Examiner further finds Cudak teaches the data randomizer of Limberg can include a LFSR.  See Cudak 5:7–8 (“[A] random number generator (linear feedback shift register, LFSR; 608)”) The Examiner, therefore, finds it would have been obvious for one of ordinary skill in the art to combine the LFSR of Cudak with the data randomizer of Limberg to achieve data randomization.).
Ajima et al. (U.S. Patent No. 5,390,199) teaches: a total length of the binary sequence being equal to or greater than a maximum burst size of the data (Ajima utilizes CCITT Recommendation 0.150-0.153 and the like so that several types of maximal-length sequence (so called M-sequence) pseudorandom (PRBS) signals are used as test patterns used for such an error detector. A burst frame transmission scheme may be employed depending on the specifications and type of the target system 1 shown in FIG. 49. In this scheme, for example, signal transmission only in a predetermined time interval TB, and cessation of transmission in a succeeding predetermined time interval TC are repeated, as shown in FIG. 54. In this case, therefore, in the idle time interval TC, reception of the reception code a is stopped in the code error detection apparatus 3. For this reason, when bit errors in a transmitted code in this burst frame transmission scheme are to be measured by using M-See Col. 4, lines 14-26. However, the burst frame and the establishment of synchronization cannot be properly detected.
Col. 11, lines 21-37:  The code error detection apparatus of Ajima performs bit error detection even with respect to a start portion of a reception code input before a reference code based on a PRBS signal output from an FSR incorporated in the apparatus is synchronized with the reception code, when bit error detection is to be performed by using an M-sequence PRBS signal as a test signal so as to evaluate a target digital system to be measured. For this object, the code error detection apparatus includes an FIFO type shift register for delaying the reception code, input before the reference code based on the PRBS signal output from the incorporated FSR is synchronized with the reception code, by an integer multiple of (2m -1) bits, thereby performing bit error detection with respect to each bit of the delayed reception code upon establishment of the synchronization. Accordingly, the synchronization permits scaling according to the length of the current burst error.).
However, the Examiner finds Limberg, Cudak and Ajima do not teach or suggest the claimed “create, by the processor, a binary sequence comprising a plurality of bonus bits using a first binary sequence generator, a total length of the binary sequence being equal to or greater than a maximum burst size of the data, wherein the first binary sequence generator comprises one or more linear feedback shift registers (LFSRs); . . . receive, by the processor, each data element along with its corresponding parity bit at an output of the data path, wherein data exits the output of the data path in burst sizes that are equal to burst sizes of the data that entered the input of the data path; create, by the processor, the binary sequence using a second binary sequence generator, wherein the second binary sequence generator is matched to the first binary sequence generator; use, by the processor, a second parity module to produce a result based on bits of each data element along with its corresponding parity bit and a bonus bit from the binary sequence; and analyze, by the processor, the result to determine whether an error 
Independent claims 7 and 13 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 7 and 13 are allowable over the prior art for the same reasons as set forth above in claim 1.
	Claims 2-6 and 8-12 would also be allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112